


EXHIBIT 10.2


INTEGRA LIFESCIENCES HOLDINGS CORPORATION
2003 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT


NON-QUALIFIED STOCK OPTION AGREEMENT (together with the attached Notice of Grant
of Stock Options and Option Agreement (“Notice of Grant”), the “Option
Agreement”) made as of the date (the “Grant Date”) set forth in Notice of Grant,
between Integra LifeSciences Holdings Corporation, a Delaware corporation (the
“Company”), and Glenn G. Coleman (the “Employee”).


WHEREAS, the Company desires to afford the Employee an opportunity to purchase
shares of common stock of the Company, par value $.01 per share (“Common
Stock”), as hereinafter provided, in accordance with the provisions of the
Integra LifeSciences Holdings Corporation Second Amended and Restated 2003
Equity Incentive Plan, as amended (the “Plan”). Requests for hardcopies of the
“Plan” should be directed to Mythili Seshan at the New Jersey Corporate Office.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:


Capitalized terms not otherwise defined below shall have the meaning set forth
in the Plan. The masculine pronoun shall include the feminine and neuter, and
the singular the plural, where the context so indicates.


Grant of Option. Effective ___________, ____, the Company hereby grants to the
Employee a non-qualified stock option (the “Option”) to purchase all or any part
of an aggregate of the number of shares of Common Stock as set forth in the
attached Notice of Grant, subject to adjustment in accordance with Section 8 of
the Plan.
Purchase Price. The purchase price per share of the shares of Common Stock
covered by the Option shall be that set forth in the attached Notice of Grant,
subject to adjustment in accordance with Section 8 of the Plan. It is the
determination of the Company’s Compensation Committee (the “Committee”) that on
the Grant Date the per share Option exercise price was not less than the greater
of one hundred percent (100%) of the fair market value of the Common Stock, or
the par value thereof.
Term. Unless earlier terminated pursuant to any provision of this Option
Agreement, this Option shall expire on ___________, ____ (the “Expiration
Date”). Notwithstanding anything herein to the contrary, this Option shall not
be exercisable after the Expiration Date.
Exercise of Option. Thirty-three percent (33%) of the shares of Stock Options
shall become vested each of the first and second anniversaries of the grant
date, and thirty-four percent (34%) of the shares of Stock Options shall become
vested on the third anniversary of the grant date.
Any portion of the Option that becomes exercisable in accordance with the
foregoing shall remain exercisable, subject to the provisions contained in this
Option Agreement, until the expiration of the term of this Option as set forth
above or until other termination of the Option as set forth in this Option
Agreement.
Notwithstanding anything contained herein, no portion of the Option which has
not become vested and exercisable as of the Employee’s termination of employment
or in connection with Employee’s termination of employment shall thereafter
become vested or exercisable.


Method of Exercising Option. Subject to the terms and conditions of this Option
Agreement, the Option may be exercised in whole or in part by written notice to
the Company, at its principal office, which currently is located at 311
Enterprise Drive, Plainsboro, New Jersey 08536. Such notice shall state the
election to exercise the Option, and the number of shares with respect to which
it is being exercised; shall be signed by the person or persons so exercising
the Option; shall, unless the Company otherwise notifies the Employee, be
accompanied by the investment certificate referred to below; and shall be
accompanied by payment of the full Option price of such shares.
The Option price shall be paid to the Company: (i) in cash; (ii) in cash
equivalent; (iii) in Common Stock of the Company, in accordance with Section
7.1(f)(ii) of the Plan (as in effect on the date of this Option Agreement); (iv)
by delivering a properly executed notice of exercise of the Option, in
accordance with Section 7.1(f)(iii) of the Plan (as in effect on the date of
this Option Agreement); (v) in Common Stock of the Company issuable pursuant to
the exercise of the Option or




--------------------------------------------------------------------------------




otherwise withheld in net settlement of the Option, in accordance with Section
7.1(f)(iv) of the Plan (as in effect on the date of this Option Agreement); or
(vi) by any combination of (i)-(v).
Upon receipt of such notice and payment, the Company, as promptly as
practicable, shall deliver or cause to be delivered a certificate or
certificates representing the shares with respect to which the Option is so
exercised. Such certificate(s) shall be registered in the name of the person or
persons so exercising the Option (or, if the Option is exercised by the Employee
and if the Employee so requests in the notice exercising the Option, shall be
registered in the name of the Employee and the Employee’s spouse, jointly, with
right of survivorship) and shall be delivered as provided above to or upon the
written order of the person or persons exercising the Option. In the event the
Option is exercised by any person or persons after the legal disability or death
of the Employee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise the Option. All shares that are
purchased upon the exercise of the Option as provided herein shall be fully paid
and not assessable by the Company.
Shares to be Purchased for Investment. Unless the Company has theretofore
notified the Employee that a registration statement covering the shares to be
acquired upon the exercise of the Option has become effective under the
Securities Act of 1933 and the Company has not thereafter notified the Employee
that such registration statement is no longer effective, it shall be a condition
to any exercise of this Option that the shares acquired upon such exercise be
acquired for investment and not with a view to distribution, and the person
effecting such exercise shall submit to the Company a certificate of such
investment intent, together with such other evidence supporting the same as the
Company may request. The Company shall be entitled to delay the transferability
of the shares issued upon any such exercise to the extent necessary to avoid a
risk of violation of the Securities Act of 1933 (or of any rules or regulations
promulgated thereunder) or of any state laws or regulations. Such restrictions
may, at the option of the Company, be noted or set forth in full on the share
certificates.
Non-Transferability of Option. This Option is not assignable or transferable, in
whole or in part, by the Employee other than by will or by the laws of descent
and distribution, and during the lifetime of the Employee the Option shall be
exercisable only by the Employee or by his or her guardian or legal
representative.
Termination of Employment. If the Employee’s employment with the Company and all
Related Corporations is terminated prior to the Expiration Date for any reason
other than by (i) death or disability or (ii) a Qualifying Termination upon a
Change in Control as further described below, this Option may be exercised, to
the extent of the number of shares with respect to which the Employee could have
exercised it on the date of such termination of employment, or to any greater
extent permitted by the Committee, by the Employee at any time prior to the
earlier of (i) the Expiration Date or (ii) six (6) months after such termination
of employment.
Death. Notwithstanding anything contained in this Option Agreement to the
contrary, if the Employee dies during his employment with the Company and
Related Corporations and prior to the Expiration Date, the Option shall become
fully vested and exercisable and such Option upon such death can be exercised by
the Employee’s estate, personal representative or beneficiary who acquired the
right to exercise such Option by bequest or inheritance or by reason of the
Employee’s death, at any time prior to the earlier of (i) the Expiration Date or
(ii) one year after the date of the Employee’s death.
Disability. Notwithstanding anything contained in this Option Agreement to the
contrary, if the Employee incurs a disability, as defined in the Plan, during
his employment with the Company and Related Corporations and, prior to the
Expiration Date, the Employee’s employment is terminated as a consequence of
such disability, this Option shall become fully vested and exercisable and such
Option upon such termination due to such Disability can be exercised by the
Employee, or in the event of the Employee’s legal disability, by the Employee’s
legal representative, at any time prior to the earlier of (i) the Expiration
Date or (ii) one year after the date of such termination of employment due to
such Disability.
Double Trigger Change in Control. Notwithstanding anything contained in this
Option Agreement to the contrary, if during the Employee’s employment with the
Company and Related Corporations and prior to the Expiration Date, a Change in
Control occurs and the Employee incurs a Qualifying Termination on or within
twelve (12) months following the date of such Change in Control, this Option
shall become fully vested and exercisable and such Option upon such Qualifying
Termination can be exercised by the Employee at any time prior to the Expiration
Date.
Clawback Notwithstanding anything contained in the Plan or the Option Agreement
to the contrary, the Option shall be subject to the provisions of any clawback,
repayment or recapture policy implemented by the Company, including any such
policy adopted to comply with applicable law (including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act) or securities
exchange listing standards and any rules or regulations promulgated thereunder,
to the extent set forth in such policy and/or in any notice or agreement
relating to the Option under the Plan.




--------------------------------------------------------------------------------




Withholding of Taxes. The obligation of the Company to deliver shares of Common
Stock upon the exercise of the Option shall be subject to applicable federal,
state and local tax withholding requirements. If the exercise of any Option is
subject to the withholding requirements of applicable federal, state or local
tax laws, the Committee, in its discretion, may permit the Employee, subject to
the provisions of the Plan and such additional withholding rules (the
“Withholding Rules”) as shall be adopted by the Committee, to satisfy the
withholding tax, in whole or in part, by electing to have the Company withhold
(or by returning to the Company) shares of Common Stock, which shares shall be
valued, for this purpose, at their fair market value on the date of exercise of
the Option (or, if later, the date on which the Employee recognizes ordinary
income with respect to such exercise). An election to use shares of Common Stock
to satisfy tax withholding requirements must be made in compliance with and
subject to the Withholding Rules. The Committee may not withhold shares in
excess of the number necessary to satisfy the minimum tax withholding
requirements.
Construction. Except as would be in conflict with any specific provision herein,
this Option Agreement is made under and subject to the provisions of the Plan as
in effect on the Grant Date and, except as would conflict with the provisions of
this Option Agreement, all of the provisions of the Plan as in effect on the
Grant Date are hereby incorporated herein as provisions of this Option
Agreement. Notwithstanding the foregoing, provisions of this Option Agreement
that conflict with the Plan will be given effect only to the extent they do not
exceed the Committee’s discretion under the Plan.
Governing Law. This Non-Qualified Stock Option Agreement shall be governed by
applicable federal law and otherwise by the laws of the State of Delaware.


IN WITNESS WHEREOF, this Option Agreement has been executed and delivered by the
parties hereto.


INTEGRA LIFESCIENCES HOLDINGS CORPORATION
                    


By______________________
Name: Peter J. Arduini
Title: President and CEO



                                    
THE EMPLOYEE




_____________________                             
Glenn Coleman




